Appeal from an order of the Family Court, Nassau County, dated February 7, 1975, which, after a fact-finding determination, adjudged that appellant is a juvenile delinquent and placed him on probation for a period of one year. Order affirmed, without costs. The evidence admitted at the fact-finding hearing was competent, material and relevant, and the determination that appellant did the act was based on proof beyond a reasonable doubt. The evidence admitted at the dispositional hearing was material and relevant and the Family Court properly placed appellant on probation for a period of one year. Rabin, Acting P. J., Latham, Cohalan, Margett and Christ, JJ., concur.